Mr. Justice Vickers delivered the opinion of the cotirt: This is an appeal from the judgment of the county court of Warren county overruling objections to that portion of the tax levied by the county board for State aid roads in 1913. Objections to other items of taxes were interposed and sustained and they are not involved in this appeal. The objection to the tax for State aid roads raises the question of the power of the county board to levy a tax to pay the county’s part of the construction of State ¿id roads. This question has received the consideration of this court in the case of People v. Kankakee and Seneca Railroad Co. 265 Ill. 497. For the reasons given in that case the judgment of the county court of Warren county, is affirmed. Judgment affirmed.